Citation Nr: 1642387	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  13-04 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, claimed as obsessive compulsive disorder, anxiety and agoraphobia.

2. Entitlement to service connection for alcohol abuse, to include as secondary to a claimed service-connected psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


	(CONTINUED ON NEXT PAGE)

INTRODUCTION

The Veteran served on active duty from July 1970 to March 1972.

This case comes to the Board of Veterans' Appeals (Board) from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  In its decision, the RO granted service connection for tinnitus and denied service connection for alcohol abuse, obsessive compulsive disorder, anxiety and agoraphobia.  The Board will consider the latter three issues broadly as a single claim for disability compensation for any acquired psychiatric disorder which is related to the Veteran's active duty service.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  The Veteran appealed the denial of service connection for alcohol abuse and for a psychiatric disorder.   

The issue of entitlement to service connection for residuals of a claimed in-service injury to the lungs has been raised by a statement from the Veteran dated August 2013, but the issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

For the reasons below, the appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The AOJ denied the alcohol abuse and psychiatric claims without first obtaining a medical examination or opinion on the nature and etiology of the claimed conditions.  VA's duty to assist includes the obligation to provide such an examination or opinion when there is competent evidence of a disability that may be associated with an in-service disease, injury or event, but there is insufficient information to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d) (West 2014); McClendon v. Nicholson, 20 Vet. App. 79 (2006).

According to post-service medical records, the Veteran has been diagnosed with multiple psychiatric disorders.  In August 2001, a physician in private practice diagnosed anxiety and obsessive compulsive disorder (OCD).  A VA Mental Health outpatient note, dated March 2013, indicated the presence of both of the disorders already mentioned and also insomnia and depressive disorder not otherwise specified.  

The Veteran has submitted statements indicating that, during his active duty service, a drill sergeant pressured him to drink alcohol.  In support of his claim for service connection for a psychiatric disorder, the Veteran has argued that his current psychiatric disabilities are the secondary result of his service-connected alcohol abuse.  See 38 C.F.R. § 3.310 (2015).  But the law generally prohibits the payment of compensation for disabilities resulting from a claimant's abuse of alcohol or drugs, see 38 U.S.C.A. §§ 105(a) (West 2014), and the Veteran's argument is inconsistent with this position.  

Nevertheless, the argument that his psychiatric disabilities are the result of alcohol abuse is not the only theory of entitlement raised by the Veteran.  In a letter dated June 2013, he attributed emotional distress and associated psychiatric disturbance to an incident in which a man killed another man by throwing him out of the second floor of the barracks.  According to the letter, the incident took place when the Veteran was stationed in Germany, but it does not identify the individuals involved or give the precise date or location of the incident.  The Veteran's letter suggests that he still has nightmares about this event.  Together with his current psychiatric diagnoses, this statement triggers the requirement for a VA mental illness examination - i.e., the medical evidence proves that the Veteran has a current disability and the statement is competent evidence that an incident occurred in service which may be related to his current mental health symptoms.  The Board will therefore remand the issue of service connection for a psychiatric disorder for a VA examination.   
Although the Veteran's statements suggest that his psychiatric distress is the result of alcohol abuse in service, VA medical records indicate that causation may work in the opposite direction.  According to a May 2013 VA primary care history and physical report, which is located in the Virtual VA electronic claims file, the reason for the Veteran's excessive drinking was "to 'take the edge off' of his anxiety."  This evidence potentially implicates an exception to the rule against the payment of compensation for disabilities resulting from the use of alcohol.  In Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit held that 38 C.F.R. § 3.310 authorizes compensation for an alcohol or drug abuse disability when the claimant's alcohol or drug abuse disability is the secondary result of a separate service-connected disability, such as a psychiatric disability.  Id. at 1381.

If the Veteran's claim for service connection for a psychiatric disability is successful, he could potentially receive compensation for any current alcohol abuse disability which is the result of his psychiatric disability.  Thus, the Board must also remand the issue of service connection for alcohol abuse.  

On remand, the VA examiner should attempt to clarify whether the Veteran currently has an alcohol abuse disability.  In an April 2011 VA primary care history and physical report, a nurse practitioner reported that the Veteran had not taken a drink in two years.  There is, however, an identical note in the VA primary care history and physical report of May 2013.  In other words, the May 2013 note also indicates that the Veteran consumed his last drink two years before.  It is conceivable that, to save time, the May 2013 note merely repeated parts of the April 2011 note verbatim without changing the length of time which had passed since the Veteran had consumed alcohol.  If so, then the Veteran would have stopped drinking in approximately April 2009.  But it is also possible that the May 2013 note is accurate, in which case the Veteran was still drinking in May 2011, the same month VA received the pending claims.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (The presence of a disability at the time of the filing of a claim or during its pendency is sufficient to meet the current disability requirement, even if the disability resolves before the Board's adjudication of the claim).  On remand, the VA examiner should attempt to determine whether the Veteran currently has a disability characterized by alcohol abuse and, if not, whether such a disability has existed at any time from May 2011 to the present.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims folder copies of all records of the Veteran's VA treatment since June 2013.  

2. Contact the Veteran and ask him for further information about the incident he described in his June 2013 letter, in which he attributes current psychiatric symptoms to a man killing another man by throwing him out the second story of a barracks.  The AOJ should ask the Veteran whether he personally witnessed this incident.  He should also be asked to identify, if he can, the persons involved and the approximate date and location of the event.

3. Regardless of whether the Veteran responds to the inquiry described in part two of these instructions, the AOJ should make reasonable efforts to verify the event described in the Veteran's June 2013 letter, including a request for additional personnel records and a request for a history of the unit or units where the Veteran was stationed during his service in Germany. 

4. After the development above has been completed to the greatest extent possible, schedule the Veteran for an appropriate examination to determine the nature and etiology of any diagnosed psychiatric disability.  The entire claims file including a copy of this REMAND must be made available to and be reviewed by the examiner, and it must be confirmed that such records were available for review.  In reviewing the records, the examiner should particularly note the Veteran's June 2013 letter, in which he attributed emotional distress and associated psychiatric disturbance to an incident in which a man killed another man by throwing him out of the second floor of the barracks.

After reviewing the relevant records and examining the Veteran, the examiner should identify all current psychiatric disabilities.  For each identified disability, the examiner should indicate whether it is at least as likely as not (50% probability or greater) that the disability had its onset during active duty service or was caused or aggravated by any in-service disease, injury or event, including, if established, the incident described in the Veteran's June 2013 letter.  The examiner should provide a complete rationale for all opinions provided.

5. The VA examiner should then indicate whether the Veteran currently has an alcohol abuse disability, and if so, whether it is at least as likely as not (50% probability or greater)  that the disability is due to or the result of or aggravated by any service-connected psychiatric disorder.  If the examiner determines that the Veteran no longer has an alcohol abuse disability, the examiner must provide an opinion attempting to determine whether it is at least as likely as not (50% probability or greater) that the Veteran had an alcohol abuse disability at any time during the pendency of this claim (May 2011 to the present).  The examiner should provide a complete rationale for all opinions provided.

6. The AOJ must ensure that all the requested medical opinions are in compliance with the directives of this remand.  If any report is deficient in any manner, the AOJ must implement corrective procedures at once.
7. Thereafter, readjudicate the issues on appeal.  If any benefit sought remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and be allowed an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







